

PRIVATE INSTRUMENT FOR THE THIRD ALTERATION OF THE
SOCIAL CONTRACT OF
“GLOBAL MILK NEGÓCIOS E ADMINISTRAÇÃO
DE BENS PRÓPRIOS LTDA.”


NIRE 35.222.921.829
CNPJ n. 10.605.431/0001-35


Through the present private instrument, the parties qualified ahead:



CASTROL LLC., duly established company and in conformity to the legislation of
the state of Delaware, in the United States of America, with its head Office at
Greentree Drive, n. 160,  Room 101, Dover, Kent County, 19904, in this act
represent by its legal representative, Mr. Edison Carmagnani, Brazilian,
married, business man, possessing the ID n. 2.256.983 SSP/SP, enrolled in the
National Registry for Tax-Payers or CPF (port.) under the n. 063.543.788-00,
living and holding residence at Rua Bartira, n. 482, apartment 131, district of
Perdizes in the city of São Paulo, State of São Paulo, P.O. BOX 05009-000;


Trustee of 100% (one hundred per cent) of the joint stock of GLOBAL MILK
NEGÓCIOS E ADMINISTRAÇÃO DE BENS PRÓPRIOS LTDA. limited society company, with
its head-office at Av. dos Tajurás, n. 236, district of Cidade Jardim, in the
city of São Paulo, State of São Paulo, P.O. BOX 05670-000, enrolled in the
National Registry for Legal Entities of the Brazilian Treasury Department – CNPJ
(port.) under the n. 10.605.431/0001-35, with its Social Contract dutifully
filed in the Board of Trade of the State of São Paulo – JUCESP (port.) under the
“NIRE” 35.222.921.829, in a session held on December 2nd, 2008.


And also,

 
 

--------------------------------------------------------------------------------

 

B&D FOOD CORP., society located in the United States of America duly established
and in conformity to the legislation of the state of Delaware, located
at  Madison Avenue, n. 575, New York, NY, USA, represented in this act by Mr.
Javier Taño Feijóo, Uruguayan, divorced, business administrator, possessing the
RNE n. W275.706-U, enrolled in the National Registry for Tax-Payers or CPF
(port.) under the n. 035.316.128-40, holding residence at Rua Barata Ribeiro, n.
482, apartment 323, Block. 11, district of Cerqueira Cesar in the city of São
Paulo, State of São Paulo, P.O. BOX 01308-000;


Have between them to be fair and of common accord that which follows:


1.           In this act the partners decide to increase the joint stock of this
company by R$ 20.000.000,00 (twenty million reais), with the subscription of
300.000 (three hundred thousand) new shares, going from the current R$ 20.000,00
(twenty thousand reais) , to R$ 20.020.000,00 (twenty million and twenty
thousand reais) with the admission of the new partner B&D FOOD CORP., in
accordance to the society chart stated in item 3 below.


2.           The partner CASTROL LLC. , in this act, chooses to acquire the full
amount of the shares that are present today at the treasury, which amounts to 01
(one) single share representative of this society’s joint stock.




3.           By reason of the alterations above, the partners decide to alter
the 5th Clause of the Social Contract, that will as of now have the following
content:


“5th CLAUSE – The social capital shall be totally subscribed and integrated, in
national currency, in the sum total of 20.020.000,00 (twenty million and twenty
thousand reais) split into 500.000 (five hundred thousand) shares, with the
value per unit set at R$ 40,04 (fourty reais and four cents), until December
12th, 2009,  distributed between the partners in the following way.

 
 

--------------------------------------------------------------------------------

 
 
Partners
 
N. of
shares
   
Value (R$)
 
CASTROL LLC
    200.000       8.008.000,00  
B&D FOOD CORP.
    300.000       12.012.000,00  
Total
    500.000       20.020.000,00  



First Paragraph: The partners bind themselves to integrate irrevocably until de
date of December 12th, 2009, the full sum of their participations, under penalty
of losing their shares.


Second Paragraph: The responsibility of the partners is limited to the value of
their shares, but all are jointly liable for the integration of the social
capital, in the terms of article 1.052 of the Brazilian Civil Code (Law n.
10.406/02).


Third Paragraph: In the event of an increase in social capital, the partners
will have the right of preference in the subscription of new shares,
proportionally to the respective share amount held by them in the joint stock
corporation.


Fourth Paragraph: The shares are undividable with regard to the joint stock
corporation and each shall have right of vote in the social deliberations.


Fifth Paragraph: It is prohibited to the partners, under any circumstances, the
complete or partial pawning of the social capital shares, as well as placing
them as collateral, mortgaging or burdening them in any form.


Sixth Paragraph: If joint ownership over the shares is established, the rights
inherent to them shall only be exercised by the representative joint owner or by
the executor of the Estate of the deceased partner.

 
 

--------------------------------------------------------------------------------

 


Seventh Paragraph: The institution of Usufruct will be expressly admitted over
the representative shares of the social capital.”


4.           The partners decide, moreover, to alter the 6th and 7th clauses of
the joint stock corporation’s administration, to include the new administrator
Ms. Giovanna Benetti, Brazilian, single, administrator, possessing the ID n.
33.020.090-2, enrolled in the National Registry for Tax-Payers or CPF (port.)
under the n. 230.407.128-70, holding residence at Alameda Itapecuru, n. 473,
apartment 121,  Commercial Center district, Alphaville, in the city of Barueri,
State of São Paulo, P.O. BOX 06454-080, as of now duly elected, which shall act
together with the previous administrator. Thus, the new content of the referred
clauses shall be as below:


6th Clause  - The administration of the joint stock company shall be held
jointly by Mr. Javier Taño Feijóo, Uruguayan, divorced, business administrator,
possessing the RNE n. W275.706-U, enrolled in the National Registry for
Tax-Payers or CPF (port.) under the n. 035.316.128-40, holding residence at Rua
Barata Ribeiro, n. 482, apartment 323, Block. 11, district of Cerqueira Cesar in
the city of São Paulo, State of São Paulo, P.O. BOX 01308-000 and by Ms.
Giovanna Benetti, Brazilian, single, administrator, possessing the ID n.
33.020.090-2, enrolled in the National Registry for Tax-Payers or CPF (port.)
under the n. 230.407.128-70, holding residence at Alameda Itapecuru, n. 473,
apartment 121,  Commercial Center district, Alphaville, in the city of Barueri,
State of São Paulo, P.O. BOX 06454-080, under the designation of Administrators,
invested with powers to validly oblige and represent the joint stock
corporation, actively and passively, under judicial observance or not, respected
the dispositions of the 7th and 8th  clauses.


First Paragraph: The legal representatives may sublet their powers within
certain limits, the subletting having to be endowed with the specification of
the powers and the time frame for which they will be valid, safe for the ad
judicia legal representations.

 
 

--------------------------------------------------------------------------------

 


Second Paragraph: It is expressly forbidden for the joint stock corporation to
stand surety in any form, as well as holding favors and/or any obligations
foreign to their corporate objectives and interests. .”


“7th Clause – It is the administrators’ joint responsibility:
a)           to represent the corporation in a court of law or out of it
actively and passively, judicially or extra-judicially;
b)           to administer and manage the business representing the joint stock
corporation with regard to  governmental stances, departments and the like, as
well as to public, private or mixed-economy corporations, in the federal, state
or local spheres and to public notary’s offices in all their branches.
c)           to open, move and close any bank accounts whatsoever, to deposit
and withdraw money, bonds and other objects of value, to sign checks, orders of
payment, ordering of checkbooks, withdrawals, duplicates, triplicates, bills of
exchange, as well as any other documents pertaining to the dutiful activities of
the joint stock corporation;
d)           to cease, to agree, to compromise, to settle or to make agreements
on whichever entitlements or obligations which involve the corporate interests;
e)           to assume under the corporation’s name any obligations or
responsibilities whatsoever, being allowed, to this end, to sign any documents
or public and private contracts, being however forbidden to take out loans under
the corporation’s name, which shall require the unanimous approval of the
partners;
f)           to represent the corporation with regard to any financial
institutions whatsoever, banking establishments, in all their portfolios; also
regarding the Brazilian Central Bank and Stock Exchange.
g)           all remaining powers necessary to put into effect the corporate
objective, as long as the limits of the following clause are respected.”


 
 

--------------------------------------------------------------------------------

 


5.
Finally, the partners decide to consolidate the Corporate Social Contract, with
the new clauses presently altered above.





 
CONSOLIDATION OF THE CORPORATE SOCIAL CONTRACT OF
GLOBAL MILK NEGÓCIOS E ADMINISTRAÇÃO
DE BENS PRÓPRIOS LTDA.
 



CHAPTER I – OF THE SOCIAL DENOMINATION AND HEAD OFFICE


1st CLAUSE– The joint stock corporation shall run under the social denomination
of GLOBAL MILK NEGÓCIOS E ADMINISTRAÇÃO DE BENS PRÓPRIOS LTDA.


2ND CLAUSE - The joint stock corporation, with its head-office at Av. dos
Tajurás, n. 236, district of Cidade Jardim, in the city of São Paulo, State of
São Paulo, P.O. BOX 05670-000, being able to create or terminate branches,
agencies and offices in any location in the country or overseas, by a resolution
of the capital’s majority.


Single Paragraph: The branches eventually opened shall be terminated in the
event the following circumstances are given:
a)           if the head-establishment is terminated; or
b)           by decision of the partners which comes to represent the majority
of the joint social capital.

 
 

--------------------------------------------------------------------------------

 


CHAPTER II – OF THE SOCIAL OBJECTIVE


3rd CLAUSE - A joint stock corporation shall have as its objective: The
administration of its own goods; Wholesale and Retail trading of the following
food products: sliced, ground and whole cheeses, butter cream cheese , powdered
milk, long-life milk, dry meat, coalho, milk sweets, cheese bread, mineral
water, juices, yogurts, chocolate milk products, cream cheese based
milk  specialty, food compound with cream of milk and vegetable cream,
margarines, milky drinks, pure milk, pure milk serum, powdered milk serum ,
powdered food compound; Import and Export of the products described above;
Commercial Representation, on its own or through third parties, being able to
participate in other corporations as partner or share holder; and Distribution
of the food products stated above.


CHAPTER IV – OF THE TIME LENGHT


4th CLAUSE -  The time length of the society is undetermined. The date of the
beginning of the activities of the joint stock corporation is November, 24th,
2008.


CHAPTER V – OF THE SOCIAL CAPITAL AND SHARES


5th CLAUSE – The social capital shall be totally subscribed and integrated, in
national currency, in the sum total of 20.020.000,00 (twenty million and twenty
thousand reais) split into 500.000 (five hundred thousand) shares, with the
value per unit set at R$ 40,04 (forty reais and four cents), until December
12th, 2009,  distributed between the partners in the following way:



Partners
 
N. of
shares
   
Value (R$)
 
CASTROL LLC
    200.000       8.008.000,00  
B&D FOOD CORP.
    300.000       12.012.000,00  
Total
    500.000       20.020.000,00  



First Paragraph: The partners bind themselves to integrate irrevocably until de
date of December 12th, 2009, the full sum of their participations, under penalty
of losing their shares.


Second Paragraph: The responsibility of the partners is limited to the value of
their shares, but all are jointly liable for the integration of the social
capital, in the terms of article 1.052 of the Brazilian Civil Code (Law n.
10.406/02).

 
 

--------------------------------------------------------------------------------

 


Third Paragraph: In the event of an increase in social capital, the partners
will have the right of preference in the subscription of new shares,
proportionally to the respective share amount held by them in the joint stock
corporation.


Fourth Paragraph: The shares are undividable with regard to the joint stock
corporation and each shall have right of vote in the social deliberations.


Fifth Paragraph: It is prohibited to the partners, under any circumstances, the
complete or partial pawning of the social capital shares, as well as placing
them as collateral, mortgaging or burdening them in any form.


Sixth Paragraph: If joint ownership over the shares is established, the rights
inherent to them shall only be exercised by the representative joint owner or by
the executor of the Estate of the deceased partner.


Seventh Paragraph: The institution of Usufruct will be expressly admitted over
the representative shares of the social capital.”

 
 

--------------------------------------------------------------------------------

 


CHAPTER VI – OF THE CORPORATE ADMINISTRATION


6th CLAUSE  - The administration of the joint stock company shall be held
jointly by Mr. Javier Taño Feijóo, Uruguayan, divorced, business administrator,
possessing the RNE n. W275.706-U, enrolled in the National Registry for
Tax-Payers or CPF (port.) under the n. 035.316.128-40, holding residence at Rua
Barata Ribeiro, n. 482, apartment 323, Block. 11, district of Cerqueira Cesar in
the city of São Paulo, State of São Paulo, P.O. BOX 01308-000 and by Ms.
Giovanna Benetti, Brazilian, single, administrator, possessing the ID n.
33.020.090-2, enrolled in the National Registry for Tax-Payers or CPF (port.)
under the n. 230.407.128-70, holding residence at Alameda Itapecuru, n. 473,
apartment 121,  Commercial Center district, Alphaville, in the city of Barueri,
State of São Paulo, P.O. BOX 06454-080, under the designation of Administrators,
invested with powers to validly oblige and represent the joint stock
corporation, actively and passively, under judicial observance or not, respected
the dispositions of the 7th  and 8th  clauses.


First Paragraph: The legal representatives may sublet their powers within
certain limits, the subletting having to be endowed with the specification of
the powers and the time frame for which they will be valid, safe for the ad
judicia legal representations.


Second Paragraph: It is expressly forbidden for the joint stock corporation to
stand surety in any form, as well as holding favors and/or any obligations
foreign to their corporate objectives and interests.


7th CLAUSE – It is the administrators’ joint responsibility:
a)           to represent the corporation in a court of law or out of it
actively and passively, judicially or extra-judicially;
b)           to administer and manage the business representing the joint stock
corporation with regard to  governmental stances, departments and the like, as
well as to public, private or mixed-economy corporations, in the federal, state
or local spheres and to public notary’s offices in all their branches.
c)           to open, move and close any bank accounts whatsoever, to deposit
and withdraw money, bonds and other objects of value, to sign checks, orders of
payment, ordering of checkbooks, withdrawals, duplicates, triplicates, bills of
exchange, as well as any other documents pertaining to the dutiful activities of
the joint stock corporation;

 
 

--------------------------------------------------------------------------------

 


d)           to cease, to agree, to compromise, to settle or to make agreements
on whichever entitlements or obligations which involve the corporate interests;
e)           to assume under the corporation’s name any obligations or
responsibilities whatsoever, being allowed, to this end, to sign any documents
or public and private contracts, being however forbidden to take out loans under
the corporation’s name, which shall require the unanimous approval of the
partners;
f)           to represent the corporation with regard to any financial
institutions whatsoever, banking establishments, in all their portfolios; also
regarding the Brazilian Central Bank and Stock Exchange.
g)           all remaining powers necessary to put into effect the corporate
objective, as long as the limits of the following clause are respected.


CHAPTER VII – OF THE LIMITATION OF POWERS


8TH CLAUSE – Limitation of the administrators’ powers. – Without prejudice to
the dispositions contained in the 6th and 7th clauses above, for the signing and
hiring of the matters below, previous written approval of the partners that
represents the simple Majority of the company:
a)           acquisition, selling, mortgaging or rental of any property, movable
or real-estate, which exceeds R$25.000,00 (twenty five thousand reais), be it in
a simple operation or in a series of interconnected operations;
b)           licensing or sub-licensing to whichever third parties of whichever
brands, patents and other property rights of which the company is the owner or
is entitled to;
c)           sale or transfer, for any reason whatsoever, of any movable good or
real-estate property, pertaining to the permanent assets of the joint stock
corporation, specially its brands and patents.;
d)           acquisition or selling of any stock participation in other joint
stock corporations, as well as voting rights in accordance to such stock
participation ;
e)           opening or closing of branches;
f)           altering the corporation’s social contract;

 
 

--------------------------------------------------------------------------------

 
g)           profit sharing;


i)           setting up of the Fiscal Council;
j)           election of the members and respective substitutes of the Fiscal
Council;
k)           to declare bankruptcy or put the company under judicial recovery,
or any other form of liquidation ;
l)           extending guarantees or compensation to insure responsibilities or
obligations with third parties, as well as, putting into effect any
complimentary act in the corporation’s name;
m)           acquiring any debentures, bonds, credit instruments, or any rights
related to them;
n)           initiating any legal action, besides those relative to the credit
rights of the corporation, to the protection of the brands and their related
rights or any other action that pertains to the ordinary handling of the
business;
o)           naming a legal representative to practice any of the actions
described above.


 9TH CLAUSE – The administrators will be entitled to a monthly withdrawal of
pro-labore bonds whose value shall be set by decision of partners representing
the simple majority of the joint stock.


10TH CLAUSE – Non-partner administrators will be expressly admitted under the
denomination of non-partner administrators, which must be named by a resolution
of the partners representing the simple Majority of the joint stock and shall
have the same powers conferred to the partner administrators.


First Paragraph: In case a non-partner administrator is named in a separate act,
he shall be invested in his respective post by means of the signing of the
office taking term set down in the corporation’s register book, all legal
formalities being obeyed.
 

--------------------------------------------------------------------------------




Second Paragraph: The mandate, in case of a non-partner administrator, shall
have a length of 05 (five) years, the extension for another period  of the same
length being allowed.


Third Paragraph: In the 10 (ten) subsequent days to the non-partner’s taking
office, in a separate act, he shall have to, require the proper registration, it
being necessary for him to give his name, nationality, civil status, residence,
exhibiting still his identification documents, the office taking act, the date
of his entitling and the management time-frame.


Fourth Paragraph: The way in which the non-partner administrators shall be
remunerated shall be defined by the simple majority of the joint stock in a
partner meeting specially called for this end.


11TH CLAUSE – The partner or non-partner administrator’s mandate, shall be
entitled to cease by renouncing or destitution according to the will of the
partners


First Paragraph: For the destitution of the partner administrators the approval
of partners representing the simple majority of the joint stock shall be
necessary; for the destitution of non-partner administrators, the approval of
partners representing a majority of the joint stock shall be necessary.


Second Paragraph: In case the, partner or non-partner administrator renounces,
it shall only be effective with regard to the society after it is communicated
in writing by the one who is renouncing; and, with regard to third parties,
after the its proper registration in a competent notary’s office.


CHAPTER VIII – OF THE PARTNERS’ MEETINGS AND ASSEMBLIES


12th CLAUSE – The partners shall meet when necessary, by means of summoning by
any one of them, through registered mail, facsimile, e-mail, with 08 (eight)
days is advance, this summoning being required to specify day, hour, place of
the meeting and the order of the day. A registry of the meeting shall be done,
and for its deliberations to acquire validity they shall depend on approval by
the majority of the joint stock, safe for legal or contract-specific quorum.
 

--------------------------------------------------------------------------------




First Paragraph: The partners shall be entitled to be represented by other
partners or lawyers, by means of the extension of a mandate specifying the
authorized acts, being then considered present at the meeting. In the same form,
partner that giver their votes through fax, e-mail or any other written form
shall be considered present.


Second Paragraph: Exemption of summoning – The partner meetings may be held and
validly deliberate, being exempted the formalities for summoning contained in
the heading of this clause, if partners representing the totality of the joint
stock are present, or if all declare themselves, in writing, conscious of the
place, date, time and order of the day.


13TH CLAUSE – Without prejudice to the holding of the meetings foreseen in the
previous clause, a Annual General Assembly  shall necessarily be held, in the 04
(four) months subsequent to the end of the fiscal year, to deliberate the
following matters:
a)           to take in the reports of the administrators;
b)           to approve the balance-sheet and the economical result;
c)           to designate administrators, if it is the case; and
d)           other matters that are in the order of the day.


First Paragraph: All dispositions relative to partners’ meetings apply to the
Annual General Assembly, including those related to the exemption of the
summoning formalities.


Second Paragraph: The announcing of the summoning for the Annual General
Assembly shall be made public 03 (three) times.  The date of the first summoning
shall take place 08 (eight) days in advance and the last 05 (five) days in
advance to the date of the assembly.
 

--------------------------------------------------------------------------------




Third Paragraph: Up to 30 (thirty) before the set date of the Annual General
Assembly, the documents related to the matters set in items “a” e “b” of the
heading, shall be made available the partners that do no hold the office of
administrator, with the suitable proof of their having been received.


14TH CLAUSE – Exemption of holding meetings or assemblies. The meetings and
assemblies can be exempted of taking place when all partners deliberate, in
writing, about the matter which would have been their object, in the exact terms
of the 3rd § of article 1.072 of the Brazilian Civil Code (Law n. 10.406/02).


CHAPATER IX – OF SOCIAL DELIBERATIONS


15TH CLAUSE – The following matters depend on the approval of share-holding
partners representing the majority of the joint stock:
a)  approval of the administration’s numbers;
b)  just-cause based exclusion of a partner.


16TH CLAUSE – The following matters depend on the approval of share-holding
partners representing Simple majority of the joint stock::
a)           the naming of the a partner or non-partner administrator;
b)           destitution of a partner or non-partner administrator
c)           remuneration form of the partner of non-partner administrators.
d)           filing for judicial or extrajudicial recovery;


17th CLAUSE – The following matters depend on the approval of share-holding
partners representing 2/3 (two thirds) of the joint stock:
a)           changing the social contract;
b)           incorporation;
c)           merger;
d)           extinction of the corporation;
e)           ceasing the state of liquidation;
f)           dissolution of the corporation;
 

--------------------------------------------------------------------------------


 
g)           splitting the corporation;
h)           transformation;
i)           opening and closing of branches, offices or agencies;
j)           remuneration form of the partner or non-partner administrators;


CHAPTER  X – OR THE CEASSING OF SHARES AND RIGHT OF PREFERENCE


18th CLAUSE – The partners shall not be allowed to cease or transfer their
shares, for any reason, completely or partially, to parties foreign to the
corporate chart.


19TH CLAUSE – If no partners show interest in acquiring shares from the exiting
and/or selling partner, the latter will be given right of dissidence, his
entitlements being verified and paid in the form of the 21st clause below.



CHAPTER XI – OF THE DISSOLUTION OF THE JOINT STOCK CORPORATION


20TH CLAUSE – Besides the cases legally foreseen, the joint stock corporation
shall come to be dissolved, at any time, only by will of the partners
representing ¾ (three quarters) of the joint stock.


21st CLAUSE – The death of any of the partners shall not cause the dissolution
of the joint stock corporation, the latter continuing with its remaining
partners.


First Paragraph: It is expressly forbidden the admittance of partners foreign to
the corporate chart, for any reason, in the form of heirs, successors, spouses,
ex-spouses, co-inhabitant or former co-inhabitant, safe by expressed acceptance
of the remaining partners.
 

--------------------------------------------------------------------------------




Second Paragraph: No heirs and/or successors of the deceased partner being
admitted, a special balance-sheet will be raised, through which the
corresponding share value will be verified, to be paid in 60 (sixty) monthly,
successive, installments of equal value, the first of which shall be paid in the
deadline of 90 (ninety) days, counted from the event .


CHAPTER XII – OF THE RESOLUTION OF THE JOINT STOCK CORPORATION REGARDING A
PARTNER


22nd CLAUSE – The partner who wishes to withdraw himself from the corporation
shall do his notice in writing,  with a minimum of 60 (sixty) days in advance,
informing his intention of no longer remaining in the joint stock corporation.
The partner’s entitlements will be verified and paid in the way foreseen in the
second paragraph of the 21st clause above.


23RD CLAUSE – The exclusion of a partner shall be expressly admitted by just
cause, without prejudice to the remaining forms of exclusion foreseen in
specific legislation, by deliberation of the partners representing the majority
of the joint stock corporation.


First Paragraph: It will fitting of the partners’ meeting, specially summoned to
this end, to deliberate on the configuration of just cause, setting conducts
and/or acts of undeniable gravity and endangerment, which put the continuity of
the company at risk as well as the consecution of their corporate objectives.


Second Paragraph: The accused partner shall be made aware of the date, time and
place of the meeting or assembly that is to deliberate on his exclusion,
conferring him the right to defend and contest.


Third Paragraph: The entitlements of the excluded partner shall be calculated
and paid for in the way foreseen on the second paragraph of the 21st clause,
above.



--------------------------------------------------------------------------------




CHAPTER XIII – OF THE FISCAL YEAR


24TH CLAUSE – The fiscal year shall coincide with the civil year, it’s
Patrimonial Balance-Sheet being raised December 31st of every year. The verified
profits and losses shall be attributed to the partners proportionately to their
shares in the capital.


First Paragraph: The verified net profits shall have the destination that is
given to them by the partners representing the majority of the joint stock
capital.


Second Paragraph: It is as of now authorized, the raising of intermediate
balance-sheets, for eventual profit distribution, even if the fiscal year has
not come to an end.


CHAPTER XIV – OF THE GENERAL DISPOSITIONS


25th CLAUSE – The rules relative to the Joint Stock Corporations are applicable,
in supplementary character or in case of any omissions of the present contract.


26TH CLAUSE – The partner or non-partner administrators are exempt of extending
guarantees for their management or administration acts.


CHAPTER XV – OF THE ARBITRATION AND COMPETENT COURT


27TH CLAUSE – Any and all controversies arising from the present social contract
that is not able to be settled by the partners consensually, shall be resolved
through arbitration to be conducted by arbitrators that are part of the body and
in the form regulated by BOVESPA’s Chamber of Arbitration and Mediation, the
partners binding themselves to this form of solution independently of any other,
however specific or privileged it is, binding themselves through the signing of
an arbitration commitment in the for that  is applicable in the regulations of
the BOVESPA’s Chamber of Arbitration and Mediation or any other Chamber of
Arbitration that is elected in common accord between the partners.
 

--------------------------------------------------------------------------------




28th CLAUSE – Finally,  the Central Judicature of the Capital of the State of
São Paulo is elect as the competent court, to execute any arbitral decision, if
necessary, explicitly excluding any other, independently of how privileged it is
.




DECLARATION OF INEXISTANCE OF IMPEDIMENT FOR THE EXERCISE OF ADMINISTRATION OF A
JOINT STOCK CORPORATION


The partners and administrators declare, under the auspices of the law, that
they are not impeded to exercise the administration of the joint stock
corporation, by specific legislation or by virtue of a criminal conviction, or
because they are under the effect of penalties that forbid them, even if
temporarily, the access to public office, that they have not been convicted of
any bankruptcy related crime, of prevarication, obstruction or bribery, of
trying to obtain illicit advantages due to public office, of stealing public
funds or goods, or still of having committed crimes against the popular economy,
against the national financial system, against the rules of defense of the
competition, against consumer relations, public trust or property.


And, by thus being fair and subject to common accord, the Parties sign the
present instrument in 03 (three) copies of equal content and validity, in the
concrete presence of 02 (two) witnesses, so as to generate the expected legal
effects.
 
São Paulo, May 20th, 2009
 

--------------------------------------------------------------------------------





 
JAVIER TAÑO FEIJÓO
   
GIOVANNA BENETTI
   
CASTROL LLC
P. Edison Carmagnani
 
B&D FOOD COORPORATION
Javier Taño Feijóo



Witnesses:


1.
   
2.
  Name: Geroncio O. Moreira   Name: Ivania Sobral de Brito ID: 14.921.565   ID:
14.254.195 Emitted by: SSP/SP   Emitted by: SSP/SP


 
 

--------------------------------------------------------------------------------

 